DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on September 22, 2021 have been entered.
Claims 1, 9, 17, and 21-22 have been amended.

Response to Arguments
Applicant’s arguments filed on September 22, 2021 have been considered but are moot in view of the new grounds of rejection in view of Just et al. (Pub. No. US 2020/0302344). 


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 9, 10, 11, 13, 17, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Malley (Pub. No. US 2019/0019164), in view of Yoshioka et al. (Pub. No. US 2020/0349230), hereinafter Yoshioka, and in view of Just et al. (Pub. No. US 2020/0302344), hereinafter Just.   

Claim 1. 	Malley discloses one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
		receiving at least one scheduling request to schedule a conference that originated from a corresponding user device via a communication channel comprising a chatbot, wherein the chatbot is configured to access a calendar and an address book associated with the user device to fulfill the scheduling request (Parag. [0045-0046], Parag. [0051], Parag. [0073-0075], Parag. [0062], Parag. [0117-0019], Parag. [0168], Parag. [0172], Parag. [0189], and Parag. [0216]; (The art teaches managing calls by use of chat bots. The bot makes a request via phone to each person named who is on the contact list in regards to scheduling a call. The art also teaches that the chat bot queries the list of scheduled calls and knows at what times the initiator has other calls scheduled. The bots use machine learning to queue calls, plan the length of calls and suggest the scheduling of calls based on tasks which are in the to do list or calendar)); 
adding a calendar association comprising conference information to the calendar (Para. [0075] and Parag. [0114]; (The art teaches using the calendar in the communication application to schedule the time at which to schedule the call)); 
retrieving contact information associated with one or more participants of the conference from the address book (Parag. [0168]; (The art teaches that the bot makes a request via phone to each person named who is on the contact list in regards to scheduling a call)).
		Malley doesn’t explicitly disclose generating a conference code that is associated with the conference information; detecting a presence of at least one of the one or more participants within a target area; sending a conference notification to the at least one of the one or more participants, the conference notification comprising the conference code; receiving a request to join the conference from the at least one of the one or more participants; and initiating the conference via an additional communication channel.  
		However, Yoshioka discloses: 
		generating a conference code that is associated with the conference information (Parag. [0032]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation)); 
		detecting a presence of at least one of the one or more participants within a target area (Parag. [0065]; (The art teaches that a participant may be authorized to join a meeting based on a voice fingerprint, meeting organizer acceptance, using a meeting code and/or new code, detected location of the device of the participant, comparison of the device ID and/or associated user ID to an authorized list, organization member check, use of a closed meeting flag to require acceptance by the organizer, or combinations of one or more of the above)); 
		sending a conference notification to the at least one of the one or more participants, the conference notification comprising the conference code (Parag. [0032]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation));  
		receiving a request to join the conference from the at least one of the one or more participants (Parag. [0063-0065]; (The art teaches that information is received at the meeting server from a first additional distributed device associated with a first additional user, the information corresponding to the meeting between users. The information may correspond to a request to add the user's device. The first additional distributed device or associated user is authenticated or otherwise authorized to join the meeting. The art teaches that a participant may be authorized to join a meeting based on a voice fingerprint, meeting organizer acceptance, using a meeting code and/or new code, detected location of the device of the participant, comparison of the device ID and/or associated user ID to an authorized list, organization member check, use of a closed meeting flag to require acceptance by the organizer, or combinations of one or more of the above)); and 
		initiating the conference via an additional communication channel (Parag. [0032] and Parag. [0067]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation. The art teaches that participants connect into a meeting via a communications platform such as Microsoft Skype or Teams, telephone dial-in, or any other teleconference application. If a remote conferencing platform like Skype is used, the meeting may be joined by following a link sent out ahead of time. For dial-in, a unique phone number or access code such as the meeting code may be shared)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley to incorporate the teaching of Yoshioka. This would be convenient for providing customized output based on a user preference in a distributed system (Parag. [0033]).
		Malley in view of Yoshioka doesn’t explicitly disclose that the conference(s) is managed by one or more kiosks; and detecting a presence of at least one of the one or more participants within a target area corresponding to at least one of the one or more kiosks.
		However, Just discloses that the conference(s) is managed by one or more kiosks; and detecting a presence of at least one of the one or more participants within a target area corresponding to at least one of the one or more kiosks (Parag. [0063-0064], Fig. 11, and Fig. 12; (The art teaches the system can include provisions for facilitating a user's experience by offering an overview of currently available resources, as well as provide the user with access to the user's own calendar from a public access site. Referring to FIGS. 11A and 11B, a fifth user 1120 is shown approaching a kiosk 1106 that is connected to a fifth conference room management system ("fifth system") (i.e., detect the presence of participant).  In some implementations, the kiosk 1106 can be placed or made available at any location in a building and/or outside, and can also be provided at multiple sites for ease of access. In some cases, there may be a plurality of kiosks located adjacent to one another in one area to allow many users to log in simultaneously if needed.  It should be understood that while this scenario depicts a standalone kiosk with the primary function of providing users access to the conference room management system, in other implementations there may be more generic devices or portals that can be offered that serve multiple functions)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley in view of Yoshioka to incorporate the teaching of Just. This would be convenient to manage conference(s) information taught by Malley and Yoshioka using the Kiosks taught by Just. This would be convenient for allowing users with to easily connect to their scheduled meetings as well as readily locate and use resources with which they may participate in the meeting (Parag. [0003]). 
		
Claim 2. 	Malley in view of Yoshioka and Just discloses the one or more non-transitory computer-readable media of claim 1,   
Malley doesn’t explicitly disclose wherein the acts further comprise: transmitting a request for the conference information from the user device; retrieving the conference information associated with the conference code; and Serial No.: 16/712,880_2_ Atty Docket No.: TM.P0772USAtty/Agent: Gloria M. Steinbergpresenting the conference information on the user device. 
However, Yoshioka discloses transmitting a request for the conference information from the user device (Parag. [0063-0065]; (The art teaches that information is received at the meeting server from a first additional distributed device associated with a first additional user, the information corresponding to the meeting between users. The information may correspond to a request to add the user's device. The first additional distributed device or associated user is authenticated or otherwise authorized to join the meeting. The art teaches that a participant may be authorized to join a meeting based on a voice fingerprint, meeting organizer acceptance, using a meeting code and/or new code, detected location of the device of the participant, comparison of the device ID and/or associated user ID to an authorized list, organization member check, use of a closed meeting flag to require acceptance by the organizer, or combinations of one or more of the above)); and
		retrieving the conference information associated with the conference code; andSerial No.: 16/712,880_2_ Atty Docket No.: TM.P0772USAtty/Agent: Gloria M. Steinbergpresenting the conference information on the user device (Parag. [0032] and Parag. [0067]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation. The art teaches that participants connect into a meeting via a communications platform such as Microsoft Skype or Teams, telephone dial-in, or any other teleconference application. If a remote conferencing platform like Skype is used, the meeting may be joined by following a link sent out ahead of time. For dial-in, a unique phone number or access code such as the meeting code may be shared)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley to incorporate the teaching of Yoshioka. This would be convenient for providing customized output based on a user preference in a distributed system (Parag. [0033]).

Claim 6. 	Malley in view of Yoshioka and Just discloses the one or more non-transitory computer-readable media of claim 1,    
Malley further discloses wherein the scheduling request includes at least one of a desired date, time, and location (Parag. [0045-0046], Parag. [0051], Parag. [0073-0075], Parag. [0062], Parag. [0117-0019], Parag. [0168], Parag. [0172], Parag. [0189], and Parag. [0216]; (The art teaches managing calls by use of chat bots. The bot makes a request via phone to each person named who is on the contact list in regards to scheduling a call. The art also teaches that the chat bot queries the list of scheduled calls and knows at what times the initiator has other calls scheduled. The bots use machine learning to queue calls, plan the length of calls and suggest the scheduling of calls based on tasks which are in the to do list or calendar)). 

Claim 9. 	Malley discloses a computer-implemented method, comprising: 
receiving at least one scheduling request to schedule a conference that originated from a corresponding user device via a communication channel comprising a chatbot, wherein the chatbot is configured to access a calendar and an address book associated with the user device to fulfill the scheduling request (Parag. [0045-0046], Parag. [0051], Parag. [0073-0075], Parag. [0062], Parag. [0117-0019], Parag. [0168], Parag. [0172], Parag. [0189], and Parag. [0216]; (The art teaches managing calls by use of chat bots. The bot makes a request via phone to each person named who is on the contact list in regards to scheduling a call. The art also teaches that the chat bot queries the list of scheduled calls and knows at what times the initiator has other calls scheduled. The bots use machine learning to queue calls, plan the length of calls and suggest the scheduling of calls based on tasks which are in the to do list or calendar));  
adding a calendar association comprising conference information to the calendar (Para. [0075] and Parag. [0114]; (The art teaches using the calendar in the communication application to schedule the time at which to schedule the call)); 
retrieving contact information associated with one or more participants of the conference from the address book (Parag. [0168]; (The art teaches that the bot makes a request via phone to each person named who is on the contact list in regards to scheduling a call)). Serial No.: 16/712,880_4_ Atty Docket No.: TM.P0772US   
		Malley doesn’t explicitly disclose generating a conference code that is associated with the conference information; detecting a presence of at least one of the one or more participants within a target area; sending a conference notification to the at least one of the one or more participants, the conference notification comprising the conference code; receiving a request to join the conference from the at least one of the one or more participants; and initiating the conference via an additional communication channel.  
		However, Yoshioka discloses: 
		generating a conference code that is associated with the conference information (Parag. [0032]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation)); 
		detecting a presence of at least one of the one or more participants within a target area (Parag. [0065]; (The art teaches that a participant may be authorized to join a meeting based on a voice fingerprint, meeting organizer acceptance, using a meeting code and/or new code, detected location of the device of the participant, comparison of the device ID and/or associated user ID to an authorized list, organization member check, use of a closed meeting flag to require acceptance by the organizer, or combinations of one or more of the above)); 
		sending a conference notification to the at least one of the one or more participants, the conference notification comprising the conference code (Parag. [0032]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation));  
		receiving a request to join the conference from the at least one of the one or more participants (Parag. [0063-0065]; (The art teaches that information is received at the meeting server from a first additional distributed device associated with a first additional user, the information corresponding to the meeting between users. The information may correspond to a request to add the user's device. The first additional distributed device or associated user is authenticated or otherwise authorized to join the meeting. The art teaches that a participant may be authorized to join a meeting based on a voice fingerprint, meeting organizer acceptance, using a meeting code and/or new code, detected location of the device of the participant, comparison of the device ID and/or associated user ID to an authorized list, organization member check, use of a closed meeting flag to require acceptance by the organizer, or combinations of one or more of the above)); and 
		initiating the conference via an additional communication channel (Parag. [0032] and Parag. [0067]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation. The art teaches that participants connect into a meeting via a communications platform such as Microsoft Skype or Teams, telephone dial-in, or any other teleconference application. If a remote conferencing platform like Skype is used, the meeting may be joined by following a link sent out ahead of time. For dial-in, a unique phone number or access code such as the meeting code may be shared)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley to incorporate the teaching of Yoshioka. This would be convenient for providing customized output based on a user preference in a distributed system (Parag. [0033]).
		Malley in view of Yoshioka doesn’t explicitly disclose that the conference(s) is managed by one or more kiosks; and detecting a presence of at least one of the one or more participants within a target area corresponding to at least one of the one or more kiosks.
		However, Just discloses that the conference(s) is managed by one or more kiosks; and detecting a presence of at least one of the one or more participants within a target area corresponding to at least one of the one or more kiosks (Parag. [0063-0064], Fig. 11, and Fig. 12; (The art teaches the system can include provisions for facilitating a user's experience by offering an overview of currently available resources, as well as provide the user with access to the user's own calendar from a public access site. Referring to FIGS. 11A and 11B, a fifth user 1120 is shown approaching a kiosk 1106 that is connected to a fifth conference room management system ("fifth system") (i.e., detect the presence of participant).  In some implementations, the kiosk 1106 can be placed or made available at any location in a building and/or outside, and can also be provided at multiple sites for ease of access. In some cases, there may be a plurality of kiosks located adjacent to one another in one area to allow many users to log in simultaneously if needed.  It should be understood that while this scenario depicts a standalone kiosk with the primary function of providing users access to the conference room management system, in other implementations there may be more generic devices or portals that can be offered that serve multiple functions)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley in view of Yoshioka to incorporate the teaching of Just. This would be convenient to manage conference(s) information taught by Malley and Yoshioka using the Kiosks taught by Just. This would be convenient for allowing users with to easily connect to their scheduled meetings as well as readily locate and use resources with which they may participate in the meeting (Parag. [0003]).

Claim 10 is taught by Malley in view of Yoshioka and Just as described for claim 2.

Claim 11.  	Malley in view of Yoshioka and Just discloses the computer-implemented method of claim 9,   
Malley doesn’t explicitly disclose the computer-implemented method further comprising: receiving a request to join the conference from an additional participant; retrieving additional contact information associated with the additional participant; sending the conference notification to the additional participant; and adding the additional participant to the conference. 
		However, Yoshioka discloses: receiving a request to join the conference from an additional participant (Parag. [0063-0065]; (The art teaches that information is received at the meeting server from a first additional distributed device associated with a first additional user, the information corresponding to the meeting between users. The information may correspond to a request to add the user's device. The first additional distributed device or associated user is authenticated or otherwise authorized to join the meeting. The art teaches that a participant may be authorized to join a meeting based on a voice fingerprint, meeting organizer acceptance, using a meeting code and/or new code, detected location of the device of the participant, comparison of the device ID and/or associated user ID to an authorized list, organization member check, use of a closed meeting flag to require acceptance by the organizer, or combinations of one or more of the above)); retrieving additional contact information associated with the additional participant; sending the conference notification to the additional participant; and adding the additional participant to the conference (Parag. [0032] and Parag. [0067]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation. The art teaches that participants connect into a meeting via a communications platform such as Microsoft Skype or Teams, telephone dial-in, or any other teleconference application. If a remote conferencing platform like Skype is used, the meeting may be joined by following a link sent out ahead of time. For dial-in, a unique phone number or access code such as the meeting code may be shared)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley to incorporate the teaching of Yoshioka. This would be convenient for providing customized output based on a user preference in a distributed system (Parag. [0033]).

Claim 13.	 Malley in view of Yoshioka and Just discloses the computer-implemented method of claim 9,   
Malley further discloses wherein the additional communication channel comprises one or more of text message, email, phone, or chatbot (Parag. [0051]; (The art teaches managing the calls using chat bots)). 

Claim 17. 	Malley a system, comprising: one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors (i.e., using a device), the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to:   
receive at least one scheduling request to schedule a conference that originated from a corresponding user device via a communication channel comprising a chatbot, wherein the chatbot is configured to access a calendar and an address book associated with the user device to fulfill the scheduling request (Parag. [0045-0046], Parag. [0051], Parag. [0073-0075], Parag. [0062], Parag. [0117-0019], Parag. [0168], Parag. [0172], Parag. [0189], and Parag. [0216]; (The art teaches managing calls by use of chat bots. The bot makes a request via phone to each person named who is on the contact list in regards to scheduling a call. The art also teaches that the chat bot queries the list of scheduled calls and knows at what times the initiator has other calls scheduled. The bots use machine learning to queue calls, plan the length of calls and suggest the scheduling of calls based on tasks which are in the to do list or calendar));  
add a calendar association comprising conference information to the calendar (Para. [0075] and Parag. [0114]; (The art teaches using the calendar in the communication application to schedule the time at which to schedule the call)); 
retrieve contact information associated with one or more participants of the conference from the address book (Parag. [0168]; (The art teaches that the bot makes a request via phone to each person named who is on the contact list in regards to scheduling a call)).   
		Malley doesn’t explicitly disclose generate a conference code that is associated with the conference information; detect a presence of at least one of the one or more participants within a target area; sending a conference notification to the at least one of the one or more participants, the conference notification comprising the conference code; receive a request to join the conference from the at least one of the one or more participants; and initiate the conference via an additional communication channel.  
		However, Yoshioka discloses: 
		generate a conference code that is associated with the conference information (Parag. [0032]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation)); 
		detect a presence of at least one of the one or more participants within a target area (Parag. [0065]; (The art teaches that a participant may be authorized to join a meeting based on a voice fingerprint, meeting organizer acceptance, using a meeting code and/or new code, detected location of the device of the participant, comparison of the device ID and/or associated user ID to an authorized list, organization member check, use of a closed meeting flag to require acceptance by the organizer, or combinations of one or more of the above)); 
		sending a conference notification to the at least one of the one or more participants, the conference notification comprising the conference code (Parag. [0032]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation));  
		receive a request to join the conference from the at least one of the one or more participants (Parag. [0063-0065]; (The art teaches that information is received at the meeting server from a first additional distributed device associated with a first additional user, the information corresponding to the meeting between users. The information may correspond to a request to add the user's device. The first additional distributed device or associated user is authenticated or otherwise authorized to join the meeting. The art teaches that a participant may be authorized to join a meeting based on a voice fingerprint, meeting organizer acceptance, using a meeting code and/or new code, detected location of the device of the participant, comparison of the device ID and/or associated user ID to an authorized list, organization member check, use of a closed meeting flag to require acceptance by the organizer, or combinations of one or more of the above)); and 
		initiate the conference via an additional communication channel (Parag. [0032] and Parag. [0067]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation. The art teaches that participants connect into a meeting via a communications platform such as Microsoft Skype or Teams, telephone dial-in, or any other teleconference application. If a remote conferencing platform like Skype is used, the meeting may be joined by following a link sent out ahead of time. For dial-in, a unique phone number or access code such as the meeting code may be shared)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley to incorporate the teaching of Yoshioka. This would be convenient for providing customized output based on a user preference in a distributed system (Parag. [0033]).
		Malley in view of Yoshioka doesn’t explicitly disclose that the conference(s) is managed by one or more kiosks; and detecting a presence of at least one of the one or more participants within a target area corresponding to at least one of the one or more kiosks.
		However, Just discloses that the conference(s) is managed by one or more kiosks; and detecting a presence of at least one of the one or more participants within a target area corresponding to at least one of the one or more kiosks (Parag. [0063-0064], Fig. 11, and Fig. 12; (The art teaches the system can include provisions for facilitating a user's experience by offering an overview of currently available resources, as well as provide the user with access to the user's own calendar from a public access site. Referring to FIGS. 11A and 11B, a fifth user 1120 is shown approaching a kiosk 1106 that is connected to a fifth conference room management system ("fifth system") (i.e., detect the presence of participant).  In some implementations, the kiosk 1106 can be placed or made available at any location in a building and/or outside, and can also be provided at multiple sites for ease of access. In some cases, there may be a plurality of kiosks located adjacent to one another in one area to allow many users to log in simultaneously if needed.  It should be understood that while this scenario depicts a standalone kiosk with the primary function of providing users access to the conference room management system, in other implementations there may be more generic devices or portals that can be offered that serve multiple functions)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley in view of Yoshioka to incorporate the teaching of Just. This would be convenient to manage conference(s) information taught by Malley and Yoshioka using the Kiosks taught by Just. This would be convenient for allowing users with to easily connect to their scheduled meetings as well as readily locate and use resources with which they may participate in the meeting (Parag. [0003]).

Claim 18 is taught by Malley in view of Yoshioka and Just as described for claim 2. 

Claims 4, 7, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malley (Pub. No. US 2019/0019164), in view of Yoshioka et al. (Pub. No. US 2020/0349230), hereinafter Yoshioka, in view of Just et al. (Pub. No. US 2020/0302344), hereinafter Just, and in view of Shukla et al. (Pub. No. US 2017/0193457), hereinafter Shukla.  

Claim 4. 	Malley in view of Yoshioka and Just discloses the one or more non-transitory computer-readable media of claim 1,  
The combination doesn’t explicitly disclose wherein the acts further comprise: transmitting an update request from the user device at the communication channel; retrieving the conference information associated with the conference code; updating the conference information based at least on the update request; and associating the conference code with updated conference information.  
However, Shukla discloses transmitting an update request from the user device at the communication channel; retrieving the conference information associated with the conference code; updating the conference information based at least on the update request (Parag. [0024-0025], Parag. [0027], and Parag. [0037]; (The art teaches that users use access code associated with the meeting to access resources provided by the conferencing system. The art also teaches that the scheduled meeting is modified or deleted using an email client (i.e., conference information is being accessed by the user using the email client on the user device). The conference bridge receives notification of these changes. Using the access codes, the conference bridge compares schedules of the meetings on the list with the schedules of the same meetings that are saved in memory at the conference bridge.  Any differences are made using a device such as the mobile client, and the conference bridge updates the schedules and save the updated schedules in memory)); and 
associating the conference code with updated conference information (Parag. [0026] and Parag. [0037]; (The art teaches that the conference bridge generate an access code associated with the meeting and save the meeting schedule and the associated access code in memory. Any differences are made using a device such as the mobile client, and the conference bridge updates the schedules and save the updated schedules in memory)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Shukla. This would be convenient to improve the meetings scheduling when using separate email and conferencing systems (Parag. [0004]).

Claim 7. 	Malley in view of Yoshioka and Just discloses the one or more non-transitory computer-readable media of claim 1,  
The combination doesn’t explicitly disclose wherein the calendar comprises a plurality of calendars, the individual calendars are associated with a user account associated with a user of the user device.  
		However, Shukla discloses wherein the calendar comprises a plurality of calendars (Parag. [0005] and Parag. [0022]; (The art teaches that the conferencing system includes a conference bridge which is typically a server that is configured to provide meeting resources and applications. The applications include calendaring functions that allows users to schedule meetings and organize their time)), the individual calendars are associated with a user account associated with a user of the user device (Parag. [0025]; (The art teaches providing the meeting schedule to the email client (i.e., account) so that it appears on the user’s calendar (i.e., individual calendar associated with the user email account))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Shukla. This would be convenient to improve the meetings scheduling when using separate email and conferencing systems (Parag. [0004]).
Claim 14 is taught by Malley in view of Yoshioka, Just, and Shukla as described for claim 4.

Claim 16. 	Malley in view of Yoshioka and Just discloses the computer-implemented method of claim 9,  
The combination doesn’t explicitly disclose wherein the address book comprises a plurality of address books, the individual address books are associated with a user account associated with a user of the user device. 
		However, Shukla discloses wherein the address book comprises a plurality of address books (Parag. [0005] and Parag. [0022]; (The art teaches that the conferencing system includes a conference bridge which is typically a server that is configured to provide meeting resources and applications. The applications include calendaring functions that allows users to schedule meetings and organize their time)), the individual address books are associated with a user account associated with a user of the user device (Parag. [0025]; (The art teaches providing the meeting schedule to the email client (i.e., account) so that it appears on the user’s calendar (i.e., individual calendar associated with the user email account))).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Shukla. This would be convenient to improve the meetings scheduling when using separate email and conferencing systems (Parag. [0004]). 

Claim 20 is taught by Malley in view of Yoshioka, Just, and Shukla as described for claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Malley (Pub. No. US 2019/0019164), in view of Yoshioka et al. (Pub. No. US 2020/0349230), hereinafter Yoshioka, in view of Just et al. (Pub. No. US 2020/0302344), hereinafter Just, in view of Chae et al.  (KR 20190005137A), hereinafter Chae; and in view of Shukla et al. (Pub. No. US 2017/0193457), hereinafter Shukla.  

Claim 5. 	Malley in view of Yoshioka and Just discloses the one or more non-transitory computer-readable media of claim 1,  
		Malley further discloses wherein the acts further comprise: determining a scheduling conflict based at least on an existing calendar association on the calendar (Parag. [0023] and Parag. [0119]; (The art teaches that it is possible that the confirmed time conflicts with another scheduled call or other activity. The algorithm tells the user if there is a conflict when they schedule a call));  
		The combination doesn’t explicitly disclose identifying one or more alternatives to resolve the scheduling conflict; presenting the one or more alternatives to the user device via the communication channel; receiving a selection for an alternative from the user device; and adding an alternate calendar association comprising the conference information to the calendar.
		However, Chae discloses identifying one or more alternatives to resolve the scheduling conflict (Parag. [0050-0051]; (The art teaches that the conference schedule scheduling unit extracts a conference title, attendee information, and conference time information from the past conference history based on the conference schedule scheduling request message for the next conference reservation, and it is possible to recommend the determined meeting attendee candidates (i.e., alternatives) based on the meeting schedule and participant information that are not overlapped (i.e., scheduling conflicts are determined) with the other appointment schedule of the attendees through the chat room of the conference host and the chatbox)); and 
		presenting the one or more alternatives to the user device via the communication channel; receiving a selection for an alternative from the user device (Parag. [0052]; (The art teaches that the conference schedule scheduling unit recommends a meeting schedule candidate determined through the chat room of the conference host terminal (e.g., organizer terminal) and the chatbot and generates a meeting schedule candidate based on the selection of the meeting host's terminal for the recommended meeting schedule candidate)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Chae. This would be convenient to overcome the difficulty to adjust the schedule with a plurality of attendees (Parag. [0003]).
Shukla discloses adding an alternate calendar association comprising the conference information to the calendar (Parag. [0025] and Parag. [0037]; (The art teaches providing the meeting schedule (i.e., conference information) to the email client so that it appears on the user’s calendar. The art teaches that the scheduling is updated)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination in view of Chae to incorporate the teaching of Shukla. This would be convenient to improve the meetings scheduling when using separate email and conferencing systems (Parag. [0004]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Malley (Pub. No. US 2019/0019164), in view of Yoshioka et al. (Pub. No. US 2020/0349230), hereinafter Yoshioka, in view of Just et al. (Pub. No. US 2020/0302344), hereinafter Just, and in view of Zhang et al. (Pub. No. US 2017/0061391), hereinafter Zhang. 

Claim 8. 	Malley in view of Yoshioka and Just discloses the one or more non-transitory computer-readable media of claim 1,  
Malley further discloses wherein the acts further comprise: attempting to obtain the contact information from the address book (Parag. [0045-0046], Parag. [0051], Parag. [0073-0075], Parag. [0062], Parag. [0117-0019], Parag. [0168], Parag. [0172], Parag. [0189], and Parag. [0216]; (The art teaches managing calls by use of chat bots. The bot makes a request via phone to each person named who is on the contact list in regards to scheduling a call. The art also teaches that the chat bot queries the list of scheduled calls and knows at what times the initiator has other calls scheduled. The bots use machine learning to queue calls, plan the length of calls and suggest the scheduling of calls based on tasks which are in the to do list or calendar)). 
The combination doesn’t explicitly disclose in response to a failed attempt to obtain the contact information, sending a prompt via the chatbot to the user device to provide the contact information associated with the one or more participants.  
		However, Zhang discloses in response to a failed attempt to obtain the contact information, sending a prompt to the user device to provide the contact information associated with the one or more participants (Parag. [0004], Parag. [0070], Fig. 3 (306) and Claim 11; (The art teaches two users try to make an appointment (i.e., meeting) with each other, the first user sends meeting information, e.g., a time and a place for the appointment, to the second user through a social application. If the contact information corresponding to the second user identification is not found, send query failure information to the server. The server sending first prompt information to first terminal (i.e. first user) when receiving the query failure information)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Zhang. This would be convenient for processing a communication message and to improve matching efficiency and avoid waste of resources (Parag. [0002] and Parag. [0059]).

Claims 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Malley (Pub. No. US 2019/0019164), in view of Yoshioka et al. (Pub. No. US 2020/0349230), hereinafter Yoshioka; in view of Just et al. (Pub. No. US 2020/0302344), hereinafter Just, and in view of Bhagavatula et al. (Pub. No. US 2014/0029474), hereinafter Bhagavatula.  

Claim 15.	Malley in view of Yoshioka and Just discloses the computer-implemented method of claim 9,  
Malley doesn’t explicitly disclose the computer-implemented method further comprising: detecting a presence of the user device in the target area; and in response to detecting the presence of the user device, presenting a push notification on the user device to initiate the conference.   
		However, Yoshioka discloses detecting a presence of the user device in the target area (Parag. [0065]; (The art teaches that a participant may be authorized to join a meeting based on a voice fingerprint, meeting organizer acceptance, using a meeting code and/or new code, detected location of the device of the participant, comparison of the device ID and/or associated user ID to an authorized list, organization member check, use of a closed meeting flag to require acceptance by the organizer, or combinations of one or more of the above)); and in response to detecting the presence of the user device, presenting a notification on the user device to initiate the conference (Parag. [0032]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation)).   
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley to incorporate the teaching of Yoshioka. This would be convenient for providing customized output based on a user preference in a distributed system (Parag. [0033]). 
		The combination doesn’t explicitly disclose that the notification is a push notification on the user device to initiate the conference.
		However, Bhagavatula discloses presenting a push notification on the user device to initiate the conference (Parag. [0030]; (The art teaches forwarding a push notification to the mobile device via a wireless network facility. This ultimately results in a conferencing invitation or reminder being displayed on the mobile device. The push notification invitation or reminder includes a conferencing link)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Bhagavatula. This would be convenient for providing an effective solution that allows mobile users to quickly set up or participate in conferences (Parag. [0001-0002]).

Claim 21. 	Malley in view of Yoshioka and Just discloses the one or more non-transitory computer-readable media of claim 1,    
Malley doesn’t explicitly disclose wherein the acts further comprise: detecting a presence of the user device in the target area corresponding to the at least one of the one or more kiosks; and in response to detecting the presence of the user device, presenting a push notification on the user device to initiate the conference.
		However, Yoshioka discloses detecting a presence of the user device in the target area (Parag. [0065]; (The art teaches that a participant may be authorized to join a meeting based on a voice fingerprint, meeting organizer acceptance, using a meeting code and/or new code, detected location of the device of the participant, comparison of the device ID and/or associated user ID to an authorized list, organization member check, use of a closed meeting flag to require acceptance by the organizer, or combinations of one or more of the above)); and in response to detecting the presence of the user device, presenting a notification on the user device to initiate the conference (Parag. [0032]; (The art teaches that a conference code is generated and sent to other users to add them to a planned or ad-hoc meeting. The conference code may also be selected ahead of a scheduled meeting and used in a meeting invitation)).   
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley to incorporate the teaching of Yoshioka. This would be convenient for providing customized output based on a user preference in a distributed system (Parag. [0033]). 
		Malley in view of Yoshioka doesn’t explicitly disclose detecting a presence of at least one of the one or more participants within a target area corresponding to at least one of the one or more kiosks. 
		However, Just discloses detecting a presence of at least one of the one or more participants within a target area corresponding to at least one of the one or more kiosks (Parag. [0063-0064], Fig. 11, and Fig. 12; (The art teaches the system can include provisions for facilitating a user's experience by offering an overview of currently available resources, as well as provide the user with access to the user's own calendar from a public access site. Referring to FIGS. 11A and 11B, a fifth user 1120 is shown approaching a kiosk 1106 that is connected to a fifth conference room management system ("fifth system") (i.e., detect the presence of participant).  In some implementations, the kiosk 1106 can be placed or made available at any location in a building and/or outside, and can also be provided at multiple sites for ease of access. In some cases, there may be a plurality of kiosks located adjacent to one another in one area to allow many users to log in simultaneously if needed.  It should be understood that while this scenario depicts a standalone kiosk with the primary function of providing users access to the conference room management system, in other implementations there may be more generic devices or portals that can be offered that serve multiple functions)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Malley in view of Yoshioka to incorporate the teaching of Just. This would be convenient to manage conference(s) information taught by Malley and Yoshioka using the Kiosks taught by Just. This would be convenient for allowing users with to easily connect to their scheduled meetings as well as readily locate and use resources with which they may participate in the meeting (Parag. [0003]).
		The combination doesn’t explicitly disclose that the notification is a push notification on the user device to initiate the conference.
		However, Bhagavatula discloses presenting a push notification on the user device to initiate the conference (Parag. [0030]; (The art teaches forwarding a push notification to the mobile device via a wireless network facility. This ultimately results in a conferencing invitation or reminder being displayed on the mobile device. The push notification invitation or reminder includes a conferencing link)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Bhagavatula. This would be convenient for providing an effective solution that allows mobile users to quickly set up or participate in conferences (Parag. [0001-0002]).  

Claim 22 is taught by Malley in view of Yoshioka, Just, and Bhagavatula as described for claim 21.  

Claim 23. 	Malley in view of Yoshioka and Just discloses the system of claim 17,  
The combination doesn’t explicitly disclose wherein the conference code comprises at least one of QR code, Aztec code, Maxicode, Data Matrix, and a barcode.
		However, Bhagavatula discloses wherein the conference code comprises at least one of QR code, Aztec code, Maxicode, Data Matrix, and a barcode (Parag. [0017]; (The art teaches that the conference link image is a quick response (QR) code, a bar code, or an alphanumeric code)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Bhagavatula. This would be convenient for providing an effective solution that allows mobile users to quickly set up or participate in conferences (Parag. [0001-0002]).





Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pell et al. (US 2019/0129823) – Related art in the area of manages client devices deployed throughout an enterprise facility that may be used for various applications such as wayfinders and internal and external meeting room computers (Parag. [0019], maintaining a schedule associated with the conference room, or other room management functions. Other clients may be configured as outside-room management devices that may be deployed on a wall immediately outside a conference room. These outside-room management device may be configured to provide functions such as displaying identifying information associated with the conference room, displaying a schedule associated with use of the conference room, or enabling individuals outside of the conference room to send a notification to an in-room management device inside the room.  Yet other clients 130 may be deployed as sign-in kiosks to enable visitors to a facility to register with the enterprise)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442
                                                                                                                                                                                                       
/TAN DOAN/Primary Examiner, Art Unit 2442